Opinion by
Mr. Justice McCollum,
In this case, as in Black et al. v. The City of Chester et al., No. 29, January term, 1896, just decided, supra, 101, the only question presented on the appeal is whether a city of the third class, governed by the act of May 23, 1889, can lawfully enter into a contract for lighting its streets for the term of five years. The question was raised in the case referred to by a taxpayer’s bill to enjoin the city from entering into such a contract, while in the case before us it arises in a suit upon the contract for *110money payable thereunder. For the reasons stated in the opinion filed in that case the judgment entered by the court below in this case must be reversed.
The judgment is reversed, and judgment is now entered on the case stated in favor of the plaintiff and against the defendant for $1,200 and costs.